DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the article “a” before “unlock piece” in line 4 should be replaced with –an--.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 1, Line 12:  The word –warning—has been misspelled in this line.
Page 3, Line 8:  The article “a” before “unlock” should be –an--.
Page 6, Line 4:  The article “a” before “unlock” should be –an--.
Page 7, Line 15:  There is no closing parenthesis to match the opening one in this line.
Page 8, Line 5:  The magnetic elements are numbered –31—in the drawings, not “21”.
Page 9, Line 16:  The word “element” should be plural to agree with the word “plurality” prior to it.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said correct unlock piece" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the word "probably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Either the magnetic force of the magnetic elements are incorrect or they are correct.  There is no in-between about it.  See MPEP § 2173.05(d).
	Claims 2-4 are rejected as being dependent on a rejected base claim.

Aside from the objections and rejections above, the claims do contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art has many anti-theft devices that use magnetic sensors and elements.  The coded lock system taught by Reitsma [U.S. 9,875,586] includes a control circuit as well as a plurality of magnetic sensors consisting of a plurality of coils to interact with an unlock piece having a configuration that matches the coils.  However, the claimed invention uses specific different magnetic induction strengths of the coils to interact with a plurality of magnetic elements that correspond to the correct sequence and configuration of said coils.  The prior art uses polarity as well as absence or presence of the magnetic sensors, but different magnetic strengths of the magnetic sensors to match the specific strengths of the magnetic elements is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerner et al [U.S. 7,941,934] uses magnets in a lock system.
Hofleitner et al [U.S. 10,627,178] uses a series of magnets in an unlocking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
4/1/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687